Citation Nr: 1719774	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for postoperative residuals, fracture left thumb (herein thumb disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1980 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

On the Veteran's August 2013 VA Form 9, he did not request a Board hearing.  The Veteran, however, was scheduled for a Board hearing in May 2015, for which he failed to appear.  The letter notifying the Veteran of this hearing was returned as undeliverable.  The Veteran's representative submitted a December 2016 Written Brief Presentation and did not mention an outstanding Board hearing request.  On these facts, the Board finds that there is no outstanding Board hearing request at this time.

Subsequent to the July 2013 Statement of the Case (SOC), an additional document from the Social Security Administration (SSA) was added to the Veteran's claims file in April 2015, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  While the Veteran filed his substantive appeal in August 2013 and evidence submitted by the Veteran is therefore subject to initial review by the Board, the additional document added to the record was obtained by VA and therefore waiver of consideration of such evidence by the AOJ is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as the Veteran's claim is being remanded, the AOJ will have the opportunity to review such document in the first instance on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veteran's thumb disability is currently assigned a 10 percent disability rating under Diagnostic Code 5299-5224.  Diagnostic Code 5224 is titled Thumb, ankylosis of, and the hyphenated code is intended to show that the Veteran's thumb disability is rated analogously to thumb ankylosis.  See 38 C.F.R. § 4.20 (2016) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2016) (unlisted disabilities rated by analogy are assigned a four digit diagnostic code with the first two numbers selected from the part of the rating schedule that most closely identifies the part or system of the body involved and then the last two digits of "99"); see also 38 C.F.R. § 4.27 (2016) (stating "if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen"). 

A note accompanying the Diagnostic Code states to "[a]lso consider...whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand."  As such, relevant to rating the Veteran's thumb disability is information related to the overall function of his hand.

The Veteran was afforded a VA examination in February 2010, and the examination report provided information related to the overall function of the Veteran's hand.  For example, it was noted that the Veteran reported "decreased dexterity and reports that he loses his grip and drops things."  It was also noted that "[f]lexion deformity [of the thumb] causes the other four fingers to need to work harder to overcome" and that "there is subtle loss of muscle in the thenar area of the left hand as compared to the right and this loss of muscle appears to be greater than normal for the non dominant hand."  

The Veteran was afforded a VA examination in March 2011, and the examination report provided information related to the overall function of the Veteran's hand.  For example, it was noted that there was an overall decrease in hand strength and hand dexterity.  It was also noted that "[d]ecreased left hand strength for pushing, pulling, twisting, and grip.  Hand Dynamometer right 20 pounds, left 14 pounds."  It was further noted that "[d]ecreased dexterity of left thumb and hand for fine motor dexterity, drops objects frequently such as pen, drinking glass, etc."  An additional significant physical finding was noted of "[s]ubtle loss of muscle thenar area left hand."  The examiner referenced the Veteran's in-service left thumb fracture and stated that there was "further progression of in service injury exhibited as residuals of decreased left thumb and wrist strength, dexterity and motion."

The Veteran was also afforded a VA examination in May 2013 and a Hand and Finger Conditions Disability Benefits Questionnaire (DBQ) was completed.  It was noted that there was no functional loss or functional impairment of any of the fingers or thumbs.  Hand grip was noted to be normal strength bilaterally.  A question that stated "[d]oes the ankylosis condition result in limitation of motion of other digits or interference with overall function of the hand" was not responded to (presumably because an earlier response noted that there was no ankylosis).

The record refers to another scheduled VA examination in June 2013.  The Veteran did not report for this examination. The July 2013 SOC stated regarding the March 2011 VA examination report that "[t]he medical opinion provided with regard to your left hand/wrist (other than the thumb) is not sufficient for evaluation purposes because it is does it [sic] clearly state what impairment involving the left hand/wrist clinically exists."  Regarding the May 2013 examination report, the July 2013 SOC stated that "[c]omplete examination findings were not provided and the medical opinion provided with regard to your left hand/wrist (other than the thumb) is not sufficient for evaluation purposes because it is not formatted properly nor does it clearly state what impairment involving the left hand/wrist clinically exists."  The July 2013 SOC went on to state that "[i]n support of your appeal, we requested a VA examination to ascertain whether or not a separate and distinct left hand/wrist disability exists based on information noted in prior VA examinations" and that "we received notification from the VA Medical Center that you failed to report for the scheduled examination.  Since you failed to report for VA exam without good cause, the claim is being rated based on the evidence of record."    
    
As noted, the Veteran's representative submitted a December 2016 Written Brief Presentation.  The representative stated that after reviewing the Veteran's claims file that he was unable to locate notification of failure to report  and that "...we were able to locate any indication that the [V]eteran was ever properly notified of this supposed [VA exam] and his obligations to attend such appointments" and that "[i]t would not be fair and feasible for the [V]eteran to attend any examinations if he was never notified of such events nor had knowledge of the time, date, and location of such examinations."  The Board notes that it is clear the examiner incorrectly stated "we were able to locate," when they meant "unable to locate."  The representative additionally contended that "the [V]eteran should be afforded a new [VA examination] to assess the nature and severity of his percent for postoperative residuals, fracture left thumb and that he be properly notified of the date, time, and location of this new examination as well as his obligations to attend such examinations."

Upon review of the above, the AOJ appeared to determine that the March 2011 and May 2013 VA examination reports did not contain adequate information regarding, at least in part, the overall function of the Veteran's left hand and therefore requested an additional VA examination in June 2013.  While the Veteran failed to report for this examination, the Veteran's representative has asserted, essentially, that the Veteran was not notified of the examination and that the examination should be rescheduled.  

The evidence of record does not contain a letter to the Veteran notifying him of the scheduled June 2013 examination.  In light of the AOJ's determination that an additional examination was needed to properly rate the Veteran's thumb disability, and the representative's contention that the Veteran was not notified of this examination (which is not contradicted by the record) and request for it to be rescheduled, the Board finds that remand is required to schedule the Veteran for a new VA examination, as outlined further in the remand directives below.  The Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is critical.  The Veteran is also advised that failure to report for any scheduled VA examination, without good cause, will result in his claim being decided based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).

In addition, of record are limited VA treatment records from multiple VA facilities that appear to be incomplete.  The Veteran, however, stated in a July 2012 phone call regarding his left thumb that he "has not been seen by the VA [Medical Center]."  VA's duty to assist in obtaining federal records includes "mak[ing] as many requests as are necessary to obtain relevant records."  38 C.F.R. § 3.159(c)(2) (2016).  The current evidence does not indicate that any outstanding VA treatment records are relevant to the thumb disability claim on appeal.  As such, while on remand, the Veteran must be contacted and asked to report any relevant VA treatment, to include date and location, he received related to his left thumb disability during the appeal period (dating to approximately July 2009).

Also, various evidence of record referenced SSA disability benefits, specifically Social Security Insurance (SSI).  For example, on his August 2013 VA Form 9, the Veteran referenced his SSI benefits and also of record is an April 2015 SSI Request for Information form from the SSA.  It is not clear if the Veteran's SSA benefits were related to his thumb disability and as such the Board cannot conclude, based upon the current record, that there are any relevant, outstanding records in the custody of the SSA.  Thus, while on remand, the Veteran must be contacted to clarify whether any SSA disability benefits were related to his thumb disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he:

a.  report any relevant VA treatment, to include date and location, he received related to his left thumb disability during the appeal period (dating to approximately July 2009).

b.  report whether any SSA disability benefits were related to his left thumb disability.

If any relevant records are identified, appropriate steps to obtain such records must be taken.

2.  Afford the Veteran an appropriate VA examination to determine the severity of his left thumb disability.  

Notice must be provided to the Veteran of the VA examination.  If the Veteran fails to report for the VA examination, ensure that the notice provided to the Veteran of the examination is of record.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  Full range of motion testing, including the above listed areas, must also be conducted on the opposite joint (i.e., the right thumb).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The examiner must address whether there is resulting limitation of motion of other digits or interference with overall function of the hand as a result of the Veteran's service-connected left thumb disability.  The examiner must include the underlying reasons for any conclusions reached.  

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




